Citation Nr: 1141054	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-26 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for endometriosis, status post laparotomy for lysis of adhesions, rated as 100 percent disabling from May 26, 2004 to July 1, 2004.

2.  Entitlement to an increased initial rating for the residuals of endometriosis, status post laparotomy for lysis of adhesions, rated as 30 percent disabling from July 1, 2004, to October 9, 2006, and as 10 percent disabling since December 1, 2006, exclusive of the dates in which a 100 percent total disability rating was assigned based upon temporary convalescence.  

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected endometriosis, status post laparotomy for lysis of adhesions.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2005 and July 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted service connection for endometriosis status post laparoscopy for lysis of adhesions, assigning a 100 percent rating from May 26, 2004 to June 30, 2004, and assigning a noncompensable rating thereafter; denied service connection for a lumbar spine disability; and denied service connection for major depressive disorder.  

In June 2007, the RO granted the Veteran a 100 percent rating from October 10, 2006, based upon temporary convalescence following a second surgery for her service-connected endometriosis status post laparoscopy for lysis of adhesions, with a noncompensable rating assigned beginning December 1, 2006.  

In August 2008, the RO increased the Veteran's disability evaluation for  endometriosis status post laparoscopy for lysis of adhesions, assigning a 30 percent rating from July 1, 2004, to October 9, 2006, and a 10 percent rating since December 1, 2006, effectively increasing the Veteran's ratings for the periods in which she was not in receipt of a 100 percent rating.  At the same time, the RO also granted the Veteran a separate disability rating for residuals of a left salpingo-oopherectomy that she underwent at the same time as her May 2004 laparoscopy, finding clear and unmistakable error in the initial February 2005 rating decision that did not grant such a separate rating.  The RO assigned a 100 percent rating for the residuals status post left salpingo-oopherectomy, from May 26, 2004, to July 1, 2004, and a noncompensable rating thereafter.  

The Board notes that the Veteran's claim on appeal, that of endometriosis status post laparoscopy for lysis of adhesions, and the separate rating assigned in August 2008 for residuals of left salpingo-oopherectomy associated with endometriosis, to be intertwined in that they stem from the same disability for which the Veteran is in receipt of service connection, that of endometriosis.  Because the Veteran underwent a left salpingo-oppherectomy due to her endometriosis, those residuals should necessarily also be considered on appeal, as all applicable diagnostic codes are relevant when determining whether the Veteran is entitled to a higher initial rating as set forth in the rating criteria for gynecological conditions and disorders.  38 C.F.R. § 4.116, DCs 7610-7629 (2011).  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated the issue as entitlement to service connection major depressive disorder.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

In an August 2006 statement, the Veteran filed a claim service connection for obesity secondary to the medication that she takes for her service-connected endometriosis.  However, that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In March 2011, the Veteran testified before the Board at a hearing held at the VA Central Office.  A copy of the transcript is included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further adjudication of the claims.
 
First, the Veteran has not been given VCAA notice for her secondary service connection claim, namely, how to demonstrate that her gynecological disability caused or aggravated her psychiatric disability.  Notification of the duties to assist for this type of service connection claim must be provided to the Veteran. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim for service connection for a lumbar spine disability, the Veteran contends that she first injured her low back while in service and that she has suffered from back pain since service.  She contends that although she reinjured her back while on-the-job in 1993, such merely exacerbated her previous back disability.  Service treatment records reflect that in June 1989, the Veteran experienced lumbar pain upon lifting heavy supplies.  There were no radicular symptoms.  Straight leg raising was positive, bilaterally.  Motor strength was intact.  She was instructed to go to sick call and to take a muscle relaxant and pain reliever.  In August 1989, the Veteran was beaten by her husband.  There was tenderness at the neck and trapezius muscles.  X-rays of the cervical spine and lumbar spine were within normal limits.  In January 1990, when reporting her previous medical history on a dental questionnaire, the Veteran stated that she had a lower back problem.  On January 1990 separation examination, the Veteran reported that she had recurrent back pain.  She stated that due a recurrent low back injury, walking up and down the stairs was painful.  

Post-service treatment records reflect that in September 1990, the Veteran was assaulted by her husband.  She was beaten with blows to her head and back.  There was mild pain in her neck.  A November 1990 X-ray of the cervical spine showed no swelling , fracture, or dislocation related to the assault.  In April 1993, while working as a nurse, the Veteran injured her low back when she was wringing out a mop and heard a pop in her back.  She did not feel immediate pain, but the next day she had severe low back pain and could not move.  Then, in November 1993, the Veteran was assisting a patient out of bed when she heard another pop in the low back and felt immediate pain. The diagnosis at that time was acute lumbar intervertebral disc syndrome with radiculopathy.  Treatment records dated in 1995 to 1996 reflect that the Veteran had continuing back pain for which she sought chiropractic treatment.  In July 1995, the Veteran sustained injuries to her cervical spine due to a motor vehicle accident.  In May 1996, she was assessed as having lumbar facet syndrome, chronic, and sacroiliac sprain/strain, chronic/severe.  At a July 1996 psychiatric evaluation, the Veteran reported sustaining a back injury in 1993, with back pain since that time.  In November 1997, the Veteran's physician stated that the Veteran suffered from fibromyalgia and lumbar disc hernation, creating pressure on her spinal nerves and contributing to her chronic pain.  The physician stated that her back disability prevented her from working.  In June 1999, the Veteran underwent a steroid injection for lumbar disc disease and radicular symptomatology.  An April 2002 psychiatric record reflects the Veteran sustained a back injury in 1993 that left her disabled.  In March 2005, the Veteran underwent another steroid injection for lumbar spondylosis and lumbar disc disease.  In July 2006, the Veteran reported that she had had back pain since 1989, when she was in service.  The pain was severe and constant, traveling to her legs and thighs.  A June 2007 MRI of the lumbar spine showed the presence of minor bulges at L3-4 and L4-5, as well as an annular tear at L4-5.  In September 2007, the Veteran submitted a statement from her physician that she had been seen for post traumatic lumbar disc disease that month.  It was his opinion that the current pain in her back and legs were a result of an initial injury while on active duty in December 1989.  

In this case, it remains unclear to the Board whether the Veteran's current lumbar spine disability is related to her service or had its onset in service.  In that regard, although the September 2007 private physician concluded that such was the case, he offered no rationale to support his conclusion.  To date, the Veteran has not undergone a VA examination in relation to her claim.  Accordingly, because the Veteran sustained a back injury in service with complaints of back pain on separation from service, and because the evidence reflects an ongoing back disability since at least 1993 when she injured her back on-the-job, a VA examination and opinion is necessary in order to determine the etiology of her current back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran contends that her battle with endometriosis and her inability to conceive due to the severity of the condition has caused or contributed to her ongoing depression.  Service treatment records reflect that in February1989, the Veteran was found to carry the sickle cell trait and she was counseled as to the genetic implications of testing positive for that trait in terms of having children.  In August 1989, following being hospitalized for injuries due to a spousal abuse incident, the Veteran reported that she was adjusting well.  She was alert and oriented.  Her mood was euthymic.  Her affect was appropriate.  No diagnosis was provided.  On follow-up, however, her mood was found to be mildly depressed with restricted affect.  She was tearful.  A December 1989 gynecological record reflects that the Veteran had rather extensive endometriosis.  It was noted that her problems were further complicated by domestic upset and associated emotional stress.  She was to continue to use an injectable birth control method for six months and then, if she had not conceived in following six months or was in pain, she should return for evaluation.  A June 1989 gynecological record noted that her mental status was OK.  She had recurring abdominal pain.  In July 1989, the Veteran reported having personal problems.  She was evaluated for a more comfortable brassiere due to sensitivity in her breasts.   In January 1990, the Veteran arrived early for her gynecological appointment due to depression.  She was not yet pregnant.  She had just stopped taking medication for her endometriosis.  She was provided with reassurance and was referred to the mental health unit for depression.  There is no indication of mental health follow-up. 

Post-service treatment records reflect that the Veteran underwent a number of psychiatric hospitalizations since her separation from service, and has continued to receive treatment for her psychiatric disability.   In April 1992, the Veteran was hospitalized when she felt she would hurt herself and her boyfriend.  She had been feeling depressed for some time.  She had recently lost a baby to sickle cell anemia in 1990 and had been in an abusive marriage.  She had been unable to conceive.   She was diagnosed with rule out major depressive disorder, rule out psychosis, and rule out adjustment disorder.  In May 1994, the Veteran reported ongoing trouble with moods and auditory hallucinations.  She mainly heard her grandfather talking to her and telling her what to do.  She cried easily and had no interest in most activities.  In relaying her social history, she stated that she did not have any children and that she was thankful that she did not due to her emotional and mental instability.  She had a dull and monotonous voice and appeared downcast.  In July 1996, the Veteran stated that due to her increased irritability and angry outbursts, she and her fiancé had ended their relationship.  She had chronic and passive thoughts of suicide.  She would hear her grandfather telling her that she was no good.  She was fairly isolative.  In May 1999, the Veteran reported that she had been hospitalized three or four times previously.  She had a long history of psychiatric illness.  She had stopped treatment in the past because she could not tolerate the medication.  In June 1999, the Veteran still heard voices and saw things that she did not think that she should be seeing.  She had stopped treatment previously because she had moved to New York where she had worked as a nurse until she injured her back.  She said that the voices told her to harm herself.  Sometimes she would see her deceased grandfather.  She had sleep disturbance and poor concentration.  Mental status examination resulted in the diagnosis of major depressive disorder with psychotic features, consider schizoaffective disorder.  In April 2002, the Veteran reported symptoms of depression, decreased appetite, decreased energy, and difficulty sleeping.  She had suicidal ideations.  She stated that her symptoms began in 1991 and that since then, she had had seven hospitalizations.  In the past, she had been sexually abused by her cousin.  In September 2002, the Veteran submitted a statement from her psychiatrist that she had been treated for major depressive disorder, recurrent, with psychotic features by their clinic since 1999.  A March 2003 psychiatric evaluation reflects that the Veteran was having trouble with daily hallucinations and knew that she needed to get back on her medications.  The voices were under her control.  She related her current depression to situational factors.  

In this case, it remains unclear to the Board whether the Veteran's current acquired psychiatric disorder was caused by her service or had its onset in service, or whether it has been caused or aggravated by the personal repercussions of her service-connected endometriosis.  To that extent, at her hearing before the Board, and in statements submitted by herself and her boyfriend, the Veteran adamantly contends that her depression has been greatly affected by her inability to conceive.  She contends that she cannot bring herself to undergo a hysterectomy, despite the advice of her physicians, because of her strong desire to have children.  However, although the Board finds the Veteran to be credible in stating that her endometriosis has impacted her depression, the psychiatric treatment records do not reflect such contentions or feelings, and no such opinion has been offered by a psychiatric professional.  To date, the Veteran has not undergone a VA examination in relation to her claim.  Thus, on remand, a VA examination and opinion is necessary prior to further disposition of the Veteran's claim.

Finally, with regard to the Veteran's claim for an increased rating for her service-connected endometriosis, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran last underwent a VA gynecological examination in May 2006.  The record reflects that she underwent further surgery related to her endometriosis following that examination, in October 2006.  At her March 2011 hearing, the Veteran contended that the symptoms of her endometriosis have only worsened since that examination, and that the examination itself did not accurately portray the severity of her disability picture.  To that extent, because the 2006 examination at this point is somewhat stale, and because the evidence suggests that her condition may have worsened since the date of the latest examination, the Board finds that a new examination is in order. 

Furthermore, on remand, the Veteran should be given the opportunity to submit the names of her current treatment providers or to submit current treatment records that are supportive of her claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice regarding what evidence is necessary to establish that her current psychiatric disability was caused or aggravated by her service-connected  endometriosis, status post laparotomy for lysis of adhesions (i.e., the elements of evidence to support secondary service connection). 

2.  Request that the Veteran identify any outstanding treatment records relevant to her claims for service connection for a lumbar spine disability and for an acquired psychiatric disability, as well as for her claim for increased rating for her gynecological disability.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a VA examination to determine whether there is a relationship between her current lumbar spine disability and her period of active service.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is etiologically related to her period of active service, to include her back injury in June 1989 and complaints of back pain on separation from service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding her symptoms in service and his statements of continuous symptoms of back problems after service.  In rendering the requested opinion, the examiner should also take into account the 1993 on-the-job injuries, and explain whether those injuries account for the Veteran's current back disability or whether the merely exacerbated a low back disability originally sustained in service.

4.  Schedule the Veteran for a VA examination to determine the etiology of her current psychiatric disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  In addition to the medical records, the examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms of depression after service.  The examiner should opine as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disability is etiologically related to her active service, or had its onset in service, to include the report that she was depressed because she could not conceive, and the reports of personal stress in her life.  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder has been either caused or aggravated (permanently worsened) by her service-connected  endometriosis, status post laparotomy for lysis of adhesions?  In that regard, the examiner should take into consideration the Veteran's reported depression due to her inability to conceive, and her refusal to undergo a hysterectomy because of her strong desire to have a child.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of her endometriosis and its residuals, status post laparotomy for lysis of adhesions.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically address the following:

a)  Does the Veteran's endometriosis and associated residuals require continuous treatment?  Are her symptoms controlled or uncontrolled by continuous treatment?  38 C.F.R. § 4.116, DC 7615 (2011).  

b)  Have both ovaries been removed? 38 C.F.R. § 4.116, DC 7619 (2011).

c)  Does the Veteran's endometriosis and associated residuals result in i) pelvic pain or heavy or irregular bleeding requiring continuous treatment for control, ii) pelvic pain or heavy or irregular bleeding not controlled by treatment, or iii) lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel and bladder symptoms?  38 C.F.R. § 4.116, DC 7629 (2011).

c)  Does the Veteran's endometriosis, and any other service-connected disabilities, without consideration of her nonservice-connected disabilities, preclude her from obtaining and maintaining substantial employment?

6.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



